DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 12 October 2021, regarding the Galagan, et al. application.

Claims 1-28 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 August 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  A multiple dependent claim may refer in the alternative to only one set of claims, e.g., a claim such as "A device as in claims 1, 2, 3, or 4, made by a process of claims 5, 6, 7, or 8" is improper.  In the present case, instant claim 20 depends from now independent claim 19 and dependent claim 4, which are drawn to different inventions, i.e., a wearable nicotine biosensor and a biosensor for the measurement of the concentration of nicotine..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over a view of a published review paper by A. Chaubey, et al. (“Mediated Biosensors”, BIOSENSORS AND BIOELECTRONICS, 17(6-7), p. 441-456, Jun 2002; hereinafter, “Chaubey”), and in view of a published International Patent Application to Kalnik, et al. (WO 2018/144879 A1; hereinafter, “Kalnik”), and in view of a published paper by K. Kivirand, et al. (“Biosensors for Biogenic Amines: The Present State of the Art Mini-Review”, ANALYTICAL LETTERS, 44(17), p. 2821-2833, Nov 2011; hereinafter, “Kivirand”).

Regarding claim 1, Chaubey discloses a review if electrical communication between redox enzymes and electrodes using biologically active or synthetic charge carriers in the use of biosensors (8. Conclusions, p. 452; which reads upon the claimed, “[a] biosensor”).  Chaubey teaches a direct electron transfer reagentless electrode wherein an electrode surface has attached thereon both mediators (M) and enzymes (E) (Figure 3; which reads on, “an electrode comprising a surface . . . an electronically active mediator (Med) deposited on the surface of the electrode; and . . . enzymes deposited on the surface of the electrode”).  Chaubey further teaches biosensor formed by various e.g., glucose oxidase, cholesterol oxidase, lactate oxidase, and galactose oxidase; Table 1), but does not explicitly teach a mutant nicotine-catalyzing enzyme comprising at least one amino acid substitution compared to the wild-type.
However, Kalnik discloses a study of the nicotine oxidoreductase (NicA2) variants (Title; [0051]).  Kalnik teaches a number of wild-type NicA2 variants with various amino acid substitutions ([0011]).  Kalnik teaches the NicA2 wild-type structural analysis has been reported in the literature, specifically, in the Tararina reference ([0051]), which was cite in the previously Office Correspondence to the present application.
Additionally, as disclosed in Kivirand, biosensors for detection of biogenic amines can be obtained using amine-selective amine oxidases, which catalyze the oxidation of biogenic amines (4th ¶, Introduction, p. 2822).  Several such electrochemical biosensors based on amine oxidases have been produced (Table 1, p. 2824-2826).  These enzymes produce hydrogen peroxide upon catalyzing amine-containing compounds (Biosensors based on oxygen or hydrogen peroxide detection, p. 2823).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to produced, based on generic electrochemical, oxidase-based biosensors, an electrochemical enzyme biosensor for nicotine by incorporating the known nicotine oxidase variants into the electrochemical biosensor format.  This would allow for the production of a biosensor for measurement of nicotine levels in bodily fluids, as nicotine is a 

Regarding claim 2, Kalnik teaches NicA2 (nicotine oxidoreductase; PPS 4081; GenBank accession number: AEJ14620.1), isolated from Pseudomonas putida strain S16 ([0051]), with variants thereof ([0011]).

Regarding claim 3, Kalnik teaches the variants of the wild-type NicA2 enzyme (which is the enzyme encoded for by instant SEQ ID NO: 1) can be a single amino acid substitution ([0011]); which result from a sequence at least 90% identical to SEQ ID NO: 1.

Regarding claim 4, Kalnik teaches the variants of the wild-type NicA2 enzyme can differ by a single amino acid substitution of the wild-type amino acid sequence ([0011]).

Regarding claim 5, Chaubey teaches immobilization of enzyme by polymer (1st ¶, 2. Significance of mediated system, p. 446).

Regarding claim 7, the NicA2 inherently produces hydrogen peroxide when in the presence of nicotine and releases electrons.  These electrons are used in enzyme electrochemical as the resultant signal (Chaubey, Figure 2).

Regarding claim 8 and 9, Kivirand teaches to eliminate the influence of oxygen concentration in the probe and to cut the working potential leading to the increased interference by other compounds directly oxidized/reduced at the electrode surface, artificial redox mediators (1st ¶, Biosensors with mediated electron exchange, p. 2823).  Additionally, Chaubey teaches mediator usage as a generic mode of electrochemical detection (Figure 2).

Regarding claim 10, Chaubey teaches amperometric biosensor (1.1.1.3. Amperometric biosensors, p.443-444).

Regarding claim 11, Chaubey teaches responses in the microampere range, which inherently infers a potentiostat with microamp resolution (Figure 5).

Regarding claims 12 and 13, Chaubey teaches a simple enzyme electrode consists of a thin layer of enzyme held in close proximity to the active surface of a transducer (i.e., a working electrode), a suitable reference electrode and a circuit for measuring amperometry (1st ¶, 5. Enzyme electrodes, p. 450).

Regarding claim 14, none of the cited prior art give a size of a working electrode.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 

Regarding claim 15-17, Kivirand teaches biosensor that utilize both metallic and carbon working electrodes (Table 1, p. 2824-2826).

Regarding claim 22, the rejection to the limitations of claim 1, as outlined above, cover the claimed amperometric biosensor.  Chaubey further teaches amperometric biosensors measure the changes in the current on the working electrode due to direct oxidation of the products of a biochemical reaction, where amperometric techniques are linearly dependent on analyte concentration and give a normal dynamic range and a response to errors in the measurement of current (1st ¶, 1.1.1.3. Amperometric biosensors, p. 443).  For such a reaction, inherently the biosensor must be exposed to a sample.

Regarding claims 23-24, Chaubey teaches a potential application of biosensors usually lies in the clinical analysis for health care (2nd ¶, 1. Introduction, p. 442).  Therefore, it would be obvious to one of ordinary skill in the art that bodily fluids would be targeted samples for the use of biosensors.

Regarding claims 25-26, while performing routine experimentation and optimization of utilizing the taught nicotine enzyme biosensor, one of ordinary 

Regarding claims 27-28, Chaubey teaches the mediators are utilized in enzyme biosensors to lower oxidation potentials necessary to give a resultant current signal (1st ¶, 2. Significance of mediated systems, p. 446).  Mediators allows hydrogen peroxide producing enzyme reactions to be read at oxidation potentials lower than +600 mV, where interferents such as uric acid and ascorbic acid, among other compounds, also oxidize and interfere with the electrochemical signal (2nd ¶, 1.1.2. Functioning of amperometric biosensors, p. 444).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chaubey in view of Kalnik and Kivirand as applied to claims 1 and 5 above, and further in view of a published paper by L. F. Ang, et al. (“Study on Different Molecular Weights of Chitosan as an Immobilization Matrix for a Glucose Biosensor”, PLoS ONE, 8(8), p. e70597-1 – e70597-13, Aug. 2013; hereinafter, “Ang”).

Regarding claim 6, none of the Chaubey, Kalnik and Kivirand reference teach using a chitosan in 0.5% acetic acid as the polymer for immobilizing nicotine-catalyzing enzyme to an electrode surface.
However, Ang discloses the use of two types of chitosan, medium molecular weight and low molecular weight, as an enzyme immobilization matrix  a prima facie case of obviousness for the claimed “0.5% acetic acid” as the claimed ranges or amounts do not overlap with the prior art but are merely close and one of ordinary skill in the art would have expected them to have the same properties (MPEP §2144.05 I).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the chitosan as taught by Ang as the means to immobilize enzyme in the taught biosensor of Chaubey, Tararina and Kivirand, as the chitosan membranes have been shown to be a suitable matrix for development of enzyme-based biosensors (Ang, Conclusion, p. 9-10).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chaubey in view of Kalnik and Kivirand as applied to claim 1 above, and further in view of published Application Note E-4 (“Subject: A Review of Techniques for Electrochemical Analysis, Princeton Applied Research, accessed on 6 July 2021; 15 pages, http://ameteksi.com/-/media/ameteksi/download_links/documentations/library/princetonappliedresearch/application_note_e-4.pdf?la=en; available 22 June 2017 hereinafter, “Note”).

Regarding claim 18, none of the Chaubey, Kalnik and Kivirand reference teach using chronoamperometry with the biosensor.

At the time of the filing the present application, one of ordinary skill in the art would have found it obvious to utilize chronoamperometry as the technique in which to use the taught biosensor as it is a commonly used electroanalytical technique which yields information as to the reaction mechanism by a single experiment (Chronoamperometry Overview, p. 7).

Claim 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (US 2013/0144131 A1; hereinafter, “Wang”) in view of Kalnik.

Regarding claim 19, Wang discloses techniques and systems for implementing textile-based screen-printed amperometric or potentiometric sensors (Abstract; which reads upon the claimed “[a] wearable electrochemical . . . device”).  Wang teaches a battery-operated electrochemical microsensor with integrated potentiostat interfaced with a screen-printed three-electrode setup on the neoprene substrate ([0039]; Figure 21A), which may incorporate oxidase-based enzyme sensors ([0118] ; which reads on “an electrode conductive part comprising a housing containing an electric control circuit; a working electrode comprising a surface; and a[n] . . . enzyme”).
Wang does not explicitly teach a mutant nicotine-catalyzing enzyme comprising at least one amino acid substitution compared to the wild-type.

At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have substituted the oxidase enzyme in the system taught by Wang with the mutant NicA2 enzyme, as this would allow for the production of a wearable biosensor for measurement of nicotine levels in bodily fluids, as nicotine is a known addictive substance.

Regarding claim 21, Wang teaches the textile-integrated chemical sensor can be configured to perform sweat monitoring ([0011]) and that said sensor can be used for chronoamperometric measurements ([0048]).

Response to Arguments
Applicant’s arguments, filed 12 October 2021, with respect to the previous rejections under 35 USC 112, have been fully considered and are persuasive.  The rejections under 35 USC 112 of all claims have been withdrawn. 

Applicant’s arguments with respect to above rejected claims have been considered but are moot because the new ground of rejection does not rely on 

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on 
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.